PRE-TRIAL MEMORANDUM (RULE 16 F.R.Civ.P.)
August 25, 1965
CAMPBELL, Chief Judge.
Let the record herein show, that subsequent to the order of the Supreme Court of Illinois in People ex rel. Engle v. Kerner et al., 210 N.E.2d 165, dated July 29, 1965, and recognizing that the Supreme Court of Illinois wisely gave the two opposing factions of the State Electoral Board a final opportunity to settle in an orderly fashion the longstanding Illinois reapportionment controversy — I requested counsel for said factions to confer with me in pre-trial conference. Both counsel kindly complied and agreed that the public interest would best be served by an early end to the Illinois Senate reapportionment conflict. Both counsel also agreed to endeavor, with my assistance, to stipulate to a fair and equitable reapportionment of the Illinois Senate in accordance with the principle of “one man, one vote” and the provisions of Illinois law.
Counsel have since conferred with each other and with the respective parties they represent, and many further pre-trial conferences were held before me with the knowledge and approval of the Illinois Supreme Court up to and including August 19, 1965. On that date counsel appeared and advised that, although much agreement had been reached, they were unable fully to resolve their few remaining differences and thus could not stipulate to any senatorial reapportionment map.
During the course of our many meetings and by the time the negotiations between the parties reached this impasse, counsel for both factions had submitted a number of proposed reapportionment plans, with accompanying population data and other relevant information. All of this material was examined by me and members of the Illinois Supreme Court and after further consultation with counsel, a senatorial reapportionment plan has been prepared upon the basis of the aforesaid preliminary agreement. A copy is attached hereto with maps, legal descriptions and population totals for proposed senatorial districts according to the 1960 census.
It is my considered opinion that this plan is a just, equitable, and constitutional reapportionment of the Illinois Senate; I also believe that the plan constitutes a fair compromise between the divergent proposals submitted by the parties. Accordingly I hereby file this Memorandum herein and the Clerk is instructed to submit a copy of this Memorandum and the attached plan to the Illinois Supreme Court.
The aforesaid plan and attachments have been submitted to the other members of the panel of this court (Sehnack-enberg, C. J., presiding and Austin, D. J.) and they concur in what I have done herein. In order to dispose of this matter a hearing will be held by this Court upon notice to all counsel of record.
PER CURIAM.
By order dated June 8,1965, this Court established September 10, 1965 (there*143after extended to October 4, 1965), as a reasonable date by which the appropriate agencies of the State of Illinois should validly reapportion the Illinois State Senate, pursuant to the decision of the Supreme Court of the United States announced on June 1, 1965, in this cause, 381 U.S. 407, 85 S.Ct. 1525, 14 L.Ed.2d 477. Thereafter, the 74th Illinois General Assembly adjourned on June 30, 1965, without having reapportioned the Illinois Senate. Then on July 30, 1965, the Supreme Court of Illinois in the cause known as People ex rel. Engle v. Kerner, 210 N.E.2d 165, ordered the parties to confer with each other in an attempt to reconcile their conflicting views and present an agreed plan for a valid reapportionment of the Illinois Senate.
Subsequently this Court (per Campbell, J.), with the knowledge and approval of the Supreme Court of Illinois, conducted numerous and extensive pretrial conferences in an effort to obtain agreement among the members of the Illinois Electoral Board as to a constitutionally valid reapportionment of the Illinois Senate. Although complete agreement did not result, substantial progress was achieved; on August 25, 1965, the pretrial conferences culminated in the entry in this cause of a Pretrial Memorandum attaching and incorporating a provisional senatorial reapportionment plan (including maps, legal descriptions and population data).
The said reapportionment plan was. based upon the areas of agreement reached by the parties; district boundaries were drawn by the Court in the instances where the parties could not agree. The Pretrial Memorandum was concurred in by all the members of this Court, and was transmitted forthwith to the Clerk of the Supreme Court of Illinois.
On September 9, 1965, the Supreme Court of Illinois issued its opinion and decision in People ex rel. Engle v. Kerner, supra, fully approving and adopting the provisional senatorial reapportionment plan attached to and incorporated in this Court’s Pretrial Memorandum Ill., 210 N.E.2d 165. The Clerk of the Supreme Court of Illinois has now transmitted that Court’s opinion and the accompanying reapportionment plan to the Clerk of this Court and it has been filed in this cause.
Pursuant to the Pretrial Memorandum of August 25, 1965, it is hereby ordered that a rule be and the same is hereby entered upon all parties herein to show cause, if any, and in writing within ten (10) days as to why the senatorial reapportionment plan (attached to the Pretrial Memorandum of August 25, 1965 and to the Opinion of the Supreme Court of Illinois of September 9, 1965) is not constitutional and to further show cause, if any, as to why this Court should not now enter a final order finding said plan constitutional.
JUDGMENT
Pursuant to the rule entered by this Court on September 29, 1965, the Court has received the written suggestions of the parties hereto and finds that the reapportionment plan for the Illinois Senate embodied in this Court’s Pretrial Memorandum of August 25, 1965 (subsequently approved and adopted by the Supreme Court of Illinois on September 9, 1965) is in compliance with the federal constitutional principle of “one man one - vote”. (U.S.Const., Amendment XIV; Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506; Lucas v. Forty-Fourth General Assembly of Colorado, 377 U.S. 713, 84 S.Ct. 1459, 12 L.Ed.2d 632. The Court accordingly finds that approval of the said reapportionment plan will fully comply with the Mandate of the Supreme Court of the United States in this cause (381 U.S. 407, 85 S.Ct. 1525, 14 L.Ed.2d 477) and will dispose of this action upon its merits.
Due notice heretofore having been given to all parties and all parties having been heard upon said plan, it is hereby ordered, adjudged and decreed that the reapportionment plan for the Illinois State Senate attached to and incorporated in this Court’s Pretrial Memorandum of August 25, 1965, as approved and *144adopted by the Supreme Court of Illinois on September 9, 1965, be and the same is hereby declared to be in accordance with the federal law, and the same is hereby also declared to be the senatorial map for the State of Illinois for the election of Illinois State Senators in 1966 and thereafter, until the Illinois State Senate is redistricted in accordance with law.
APPENDIX
Population Data for Cook County Senate Districts Outside the City of Chicago

District No.


Population


Deviation from Norm (173,813)

1 169,103 — 2.7%
2 163,871 — 5.8%
3 172,069 — 1.0%
4 178,204 + 2.5%
5 185,014 + 6.4%
6 175,943 + 1.2%
7 176,647 + 1.6%
8 176,368 + 1.5%
9 182,865 + 5.2%
Legal Descriptions for Cook County Senate Districts Outside the City of Chicago
District 1: New Trier Township, Evanston Township, that part of North-field Township lying to the south and east of a line described as follows: beginning at the point where Voltz Road extended intercepts the eastern township boundary proceed west along the center of Voltz Road to the center of the intersection with the Chicago and North Western Railway Company’s Valley-to-Norma freight line, then in a southerly and westerly direction along said line to the point where it intercepts the southern township boundary, that part of Niles Township lying north of Dempster Street and east of Crawford Avenue, all in Cook County.
District 2: The townships of Leyden, Norwood Park, River Forest, and that part of Oak Park Township lying north of Madison Street, all in Cook County. District 3: The townships of Barring-ton, Elk Grove, Hanover, Palatine, Shaumberg, and Wheeling, that part of Northfield Township lying to the north and west of a line described as follows: beginning at the point where Voltz Road extended intercepts the eastern township boundary proceed west along the center of Voltz Road to the center of the intersection with the Chicago and North Western Railway Company’s Valley-to-Norma freight line, then proceed in a southerly and westerly direction along said freight line to the point where it intercepts the south township boundary, that part of Maine Township lying north and west of a line described as follows: beginning at the western boundary of Maine Township at Thacker Street proceed east on Thacker Street to the Chicago and North Western Railway right-of-way then north along said right-of-way to the intersection with the Chicago and North Western Railway Company’s Valley-to-Norma freight line, then northeasterly along said freight line to the Des Plaines River, then northerly along the Des Plaines River to the northern boundary of Maine Township, all in Cook County.
District k: Maine Township, excepting that portion which lies to the north and west of a line described as follows: beginning at the western boundary of Maine Township proceed east along the center of Thacker Street to the Chicago and North Western Railway right-of-way then north along said right-of-way to the intersection with the Chicago and North Western Railway Company’s Valley-to-Norma freight line, then northeasterly along said freight line to the Des Plaines River, then northerly along the Des Plaines River to the northern boundary of Maine Township, and Niles Township excepting that part lying north of Demp-ster Street and east of Crawford Avenue, all in Cook County.
District 5: That part of Oak Park Township that lies south of Madison Street, all of Proviso Township excepting that portion that lies to the south *145and east of a line described as follows: beginning at the point where the east township boundary is intercepted by Cer-mak Road proceed west along the center of Cermak Road to La Grange Road then south on La Grange Road to the township boundary, and that part of Berwyn Township north of Cermak Road, all in Cook County.
District 6: Calumet Township, Worth Township, that part of Stickney Township that lies south of Fifty-First Street, that part of Thornton Township that lies to the north and west of a line described as follows: beginning at the center of the intersection of the Calumet Expressway with the north township boundary proceed south along the Calumet Expressway to the center of the intersection with Sibley Boulevard then west on Sib-ley Boulevard to the center of the intersection with the Illinois Central Railroad right-of-way then northeasterly along the right-of-way to the center of the intersection with 146th Street being the south boundary of the Village of River-dale, then west along the south boundary of the Village of Riverdale and its extension to the center of the intersection with the Dixie Highway, then northwesterly along the Dixie Highway to the center of the intersection with Ash Street, then west along Ash Street to the intersection with the western township boundary, all in Cook County.
District 7: The townships of Cicero and Riverside, that part of Berwyn Township south of Cermak Road, that part of Stickney Township that lies north of Fifty-First Street, that part of Proviso Township that lies south and east of a line described as follows: beginning at the southern boundary of Proviso Township proceed north along the center of La Grange Road to the center of the intersection with Cermak Road then east along the center of Cermak Road to the eastern boundary of the township, that part of Lyons Township lying north and east of a line described as follows: beginning at the intersection of Gilbert Avenue and the northern township boundary proceed south along the center of Gilbert Avenue to the center of the intersection with Forty-Seventh Street then east along the center of Forty-Seventh Street to the township boundary, all in Cook County.
District 8: Bloom Township, Rich Township, and that part of Thornton Township to the south and east of a line described as follows: beginning at the north township boundary proceed south along the Calumet Expressway to the point where it intercepts Sibley Boulevard then west along the center of Sibley Boulevard to the center of the intersection with Indiana Avenue (State Street) then south along the center of Indiana Avenue (State Street) to the center of the intersection with 167th Street then west along the center of 167th Street to the center of the intersection with Hal-sted Street then south along the center of Halsted Street to the center of the intersection with the Tri-State Tollway then west along the Tri-State Tollway to the western township boundary, all in Cook County.
District 9: The townships of Bremen, Lemont, Orland, Palos, that part of Lyons Township that lies to the south and west of a line described as follows: beginning at the northern township boundary proceed south along the center of Gilbert Avenue to the center of the intersection with Forty-Seventh Street then east along the center of Forty-Seventh Street to the eastern township boundary, that part of Thornton Township bounded by a line described as follows : beginning at the western boundary of Thornton Township proceed east on Ash Street to the center of the intersection with Dixie Highway, then southeasterly along Dixie Highway to intersection with the south boundary of the Village of Riverdale as extended west, then east along said boundary to the center of the intersection with the Illinois Central Railroad right-of-way then southwesterly along the right-of-way to the center of Sibley Boulevard then east along the center of Sibley Boulevard to Indiana Avenue (State Street) then *146south along the center of Indiana Avenue to the center of the intersection with 167th Street then west along the center of 167th Street to the center of the intersection with Halsted Street then south along the center of Halsted Street to the center of the intersection with the TriState Tollway then west on the Tri-State Tollway to the township boundary, then north along the west township boundary line to the point of beginning, all in Cook County.



*147Population Data for City of Chicago Senate Districts

District No.


Population


Deviation from Norm (17 3,8 IS)

10 170,714 — 1.8%
11 169,887 — 2.3%
12 169,470 — 2.6%
13 168,560 — 3.1%
14 168,550 — 3.1%
15 169,444 — 2.6%
16 168,846 — 2.9%
17 170,101 — 2.2%
18 168,647 — 3.1%
19 169,133 — 2.8%
20 170,950 — 1.7%
21 168,635 — 3.1%
22 168,789 — 3.0%
23 169,739 — 2.4%
24 169,152 — 2.8%
25 169,716 — 2.4%
26 168,037 — 3.4%
27 167,999 — 3.5%
28 170,225 — 2.1%
29 170,036 — 2.2%
30 168,935 — 2.9%
Legal Descriptions of City of Chicago Senate Districts
District 10: The Forty-Ninth Ward, that part of the Forty-Seventh Ward lying to the north of Sunnyside Avenue and east of Western Avenue, that part of the Forty-Eighth Ward lying to the north of Berwyn Avenue, and that part of the Fiftieth Ward lying to the north and east of a line described as follows: beginning at the eastern boundary of the Fiftieth Ward and its intersection with Berwyn Avenue, west on Berwyn Avenue to Western Avenue, north on Western Avenue to Pratt Avenue, west on Pratt Avenue to its intersection with the western boundary of the Fiftieth Ward, all in the city of Chicago.
District 11: The Forty-Sixth Ward, that part of the Forty-Fourth Ward lying to the north of a line described as follows: beginning at the western boundary of the Forty-Fourth Ward and its intersection with Wellington Avenue, east on Wellington Avenue to Racine Avenue, south on Racine Avenue to George Street, east on George Street to Halsted Street, south on Halsted Street to Diversey Parkway, east on Diversey Parkway to its intersection with Lake Michigan, and that part of the Forty-Eighth Ward lying to the south of Ber-wyn Avenue, all in the city of Chicago.
District 12: The Forty-Second Ward, the Forty-Third Ward, and that part of the Forty-Fourth Ward lying to the south of a line described as follows: beginning at the western boundary of the Forty-Fourth Ward and its intersection with Wellington Avenue, east on Wellington Avenue to Racine Avenue, south on Racine Avenue to George Street, east on George Street to Halsted Street, south on Halsted Street to Diversey Parkway, east on Diversey Parkway to its intersection with Lake Michigan, all in the city of Chicago.
District IS: The Thirty-Third Ward, that part of the Fortieth Ward lying to the east of a line described as follows: beginning at the northern boundary of the Fortieth Ward and its intersection with the North Shore Channel, southeast along the channel to its intersection with Lawrence Avenue, west on Lawrence Avenue to Albany Avenue, south on Albany Avenue to its intersection with the southern boundary of the Fortieth Ward, that part of the Forty-Seventh Ward lying to the west and south of a line described as follows: beginning at the northern boundary of the Forty-Seventh Ward and its intersection with Western Avenue, south on Western Avenue to Sunnyside Avenue, east on Sunnyside Avenue to its intersection with the eastern boundary of the Forty-Seventh Ward, and that part of the Fiftieth Ward lying to the south of Pratt Avenue and west of Western Avenue, all in the city of Chicago.
District 14: The Thirty-Fourth Ward, that part of the Thirty-Fifth Ward lying to the east of Cicero Avenue, that part of the Thirty-Sixth Ward lying to the east of the Chicago and North Western Rail*148way right-of-way at Kenton Avenue and north of the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way at Bloomingdale Avenue, that part of the Thirty-Ninth Ward bounded by a line described as follows: beginning at the eastern boundary of the Thirty-Ninth Ward and its intersection with Montrose Avenue, west on Montrose Avenue to Elston Avenue, northwest on Elston Avenue to Leland Avenue, west on Leland Avenue to Kostner Avenue, south on Kostner Avenue to Montrose Avenue, west on Montrose Avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, southeast along the railroad right-of-way to its intersection with the Chicago and North Western Railway right-of-way at Kenton Avenue, south along the railroad right-of-way to its intersection with Addison Street, east on Addison Street to Central Park Avenue, north on Central Park Avenue to the point of beginning at Mont-rose Avenue, and that part of the Fortieth Ward bounded by a line described as follows: beginning at the western boundary of the Fortieth Ward and its intersection with Lawrence Avenue, east on Lawrence Avenue to Albany Avenue, south on Albany Avenue to Grace Street, west on Grace Street to Central Park Avenue, north on Central Park Avenue to the point of beginning at Lawrence Avenue, all in the city of Chicago.
District 15: That part of the Thirty-Fifth Ward lying to the west of Cicero Avenue, that part of the Thirty-Sixth Ward lying to the west of a line described as follows: beginning at the northern boundary of the Thirty-Sixth Ward and its intersection with Long Avenue, south on Long Avenue, to Fullerton Avenue, west on Fullerton to Central Avenue, south on Central Avenue to its intersection with the southern boundary of the Thirty-Sixth Ward, that part of the Thirty-Eighth Ward lying to the east of a line described as follows: beginning at the northern boundary of the Thirty-Eighth Ward and its intersection with Central Avenue, south on Central Avenue to Newport Avenue, west on Newport Avenue to Major Avenue, south on Major Avenue to Belmont Avenue, west on Belmont Avenue to Austin Avenue, south on Austin Avenue to the southern boundary of the Thirty-Eighth Ward, that part of the Thirty-Ninth Ward bounded by a line described as follows: beginning at the northern boundary of the Thirty-Ninth Ward and its intersection with Pulaski Road, south on Pulaski Road to Foster Avenue, east on Foster Avenue to Central Park Avenue, south on Central Park Avenue to Montrose Avenue, west on Montrose Avenue to Elston Avenue, northwest on Elston Avenue to Leland Avenue, west on Leland Avenue to Kost-ner Avenue, south on Kostner Avenue to Montrose Avenue, west on Montrose Avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, southeast along the railroad right-of-way to its intersection with the Chicago and North Western Railway right-of-way at Kenton Avenue, south along the railroad right-of-way to its intersection with Addison Street, west on Addison Street to Lavergne Avenue, north on Lavergne Avenue to Irving Park Road, east on Irving Park to Cicero Avenue, north on Cicero Avenue to Devon Avenue, east on Devon Avenue to the point of beginning at Pulaski Road, that part of the Fortieth Ward lying to the north of Lawrence Avenue and west of the North Shore Channel, and that part of the Forty-Fifth Ward bounded by a line described as follows: beginning at the northern boundary of the Forty-Fifth Ward and its intersection with Cicero Avenue, south on Cicero Avenue to Irving Park Road, west on Irving Park Road to Lavergne Avenue, south on Lavergne Avenue to Addison Street, west on Addison Street to Lockwood Avenue, north on Lockwood Avenue to Berteau Avenue, west on Berteau Avenue to Central Avenue, north on Central Avenue to Lawrence Avenue, east on Lawrence Avenue to Lavergne Avenue, north on Lavergne Avenue to Winnemac Avenue, west on Winnemac Avenue to Leclaire Avenue, north on Leclaire Ave*149nue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, northwest along the railroad right-of-way to its intersection with Central Avenue, northeast along Central Avenue to its intersection with Ionia Avenue, southeast along Ionia Avenue to its intersection with Devon Avenue, then east along Devon Avenue to the point of beginning, all in the city of Chicago.
District 16: The Forty-First Ward, that part of the Thirty-Eighth Ward lying to the west of a line described as follows: beginning at the intersection of Newport Avenue and Major Avenue, south on Major Avenue to Belmont Avenue, west on Belmont Avenue to Austin Avenue, south on Austin Avenue to its intersection with the southern boundary of the Thirty-Eighth Ward, and that part of the Forty-Fifth Ward bounded by a line described as follows: beginning at the western boundary of the Forty-Fifth Ward and its intersection with Foster Avenue, east on Foster Avenue to Central Avenue, north on Central Avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, southeast along the railroad right-of-way to its intersection with Leclaire Avenue, south on Leclaire Avenue to Winnemac Avenue, east on Winne-mac Avenue to Lavergne Avenue, south on Lavergne Avenue to Lawrence Avenue, west on Lawrence Avenue to Central Avenue, south on Central Avenue to Newport Avenue, west on Newport Avenue to Narragansett Avenue, north on Narragansett Avenue to Irving Park Road, west on Irving Park Road to Harlem Avenue, north on Harlem Avenue to Forest Preserve Road, northeast on Forest Preserve Road to Montrose Avenue, east on Montrose Avenue to Narragansett Avenue, north on Narragansett Avenue to Gunnison Street, west on Gun-nison Street to Nagle Avenue, north on Nagle Avenue to the point of beginning at Foster Avenue, all in the city of Chicago.
District 17: The Thirty-First Ward, that part of the Twenty-Sixth Ward lying to the north of Chicago Avenue and west of Damen Avenue, that part of the Thirtieth Ward lying to the north of Chicago Avenue, that part of the Thirty-Second Ward bounded by a line described as follows: beginning at the northern boundary of the Thirty-Second Ward and its intersection with Milwaukee Avenue, southeast on Milwaukee Avenue to Armi-tage Avenue, west on Armitage Avenue to Rockwell Street, south on Rockwell Street to North Avenue, east on North Avenue to Western Avenue, south on Western Avenue to Division Street, east on Division Street to Wolcott Avenue, north on Wolcott Avenue to Beach Street, east on Beach Street to Ashland Avenue, north on Ashland Avenue to North Avenue, east on North Avenue to its intersection with the north branch of the Chicago River, northwest along the river to its intersection with Fullerton Avenue, west on Fullerton Avenue to the point of beginning at Milwaukee Avenue, and that part of the Thirty-Sixth Ward bounded by a line described as follows: beginning at the southern boundary of the Thirty-Sixth Ward and its intersection with Central Avenue, north on Central Avenue to Fullerton Avenue, east on Fullerton Avenue to its intersection with the Chicago and North Western Railway right-of-way at Kenton Avenue, south along the railroad right-of-way to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way at Bloomingdale Avenue, east along the railroad right-of-way to its intersection with Kedvale Avenue, south on Kedvale Avenue to North Avenue, west on North Avenue to the point of beginning at Central Avenue, all in the city of Chicago.
District 18: The Thirty-Seventh Ward, that part of the Twenty-Eighth Ward bounded by a line described as follows: beginning at the northern boundary of the Twenty-Eighth Ward and its intersection with Homan Avenue, south on Homan Avenue to its intersection with the Chicago and North Western Railway right-of-way, west along the railroad right-of-way to its intersection with *150Hamlin Avenue, south on Hamlin Avenue to Madison Street, west on Madison Street to Pulaski Road, south on Pulaski Road to Adams Street, west on Adams Street to Kildare Avenue, south on Kil-dare Avenue to Van Burén Street, west on Van Burén Street to its intersection with the Belt Railway right-of-way at Kenton Avenue, north along the railroad right-of-way to its intersection with Chicago Avenue, east on Chicago Avenue to the point of beginning at Homan Avenue, that part of the Twenty-Ninth Ward bounded by a line described as follows: beginning at the western boundary of the Twenty-Ninth Ward and its intersection with Harrison Street, east on Harrison Street to Hamlin Avenue, south on Hamlin Avenue to Taylor Street, east on Taylor Street to Sacramento Boulevard, north on Sacramento Boulevard to Madison Street, west on Madison Street to Spaulding Avenue, south on Spaulding Avenue to Adams Street, west on Adams Street to Kildare Avenue, south on Kil-dare Avenue to the point of beginning at Harrison Street, and that part of the Thirtieth Ward lying to the south of Chicago Avenue, all in the city of Chicago.
District 19: The Twenty-Seventh Ward, that part of the First Ward lying to the north of Harrison Street, that part of the Twenty-Sixth Ward bounded by a line described as follows: beginning at the western boundary of the Twenty-Sixth Ward and its intersection with Chicago Avenue, east on Chicago Avenue to Damen Avenue, north on Damen Avenue to Division Street, east on Division Street to its intersection with the north branch of the Chicago River, southeast along the river to its intersection with Kinzie Street, west on Kinzie Street to Ashland Avenue, south on Ashland Avenue to Washington Boulevard, west on Washington Boulevard to Western Avenue, north on Western Avenue to the point of beginning at Chicago Avenue, that part of the Twenty-Eighth Ward bounded by a line described as follows: beginning at the northern boundary of the Twenty-Eighth Ward and its intersection with Homan Avenue, south on Homan Avenue to its intersection with the Chicago and North Western Railway right-of-way, west along the railroad right-of-way to its intersection with Hamlin Avenue, south on Hamlin Avenue to Madison Street, west on Madison Street to Pulaski Road, south on Pulaski Road to Adams Street, east on Adams Street to Spaulding Avenue, north on Spaulding Avenue to Washington Boulevard, east on Washington Boulevard to Western Avenue, north on Western Avenue to Chicago Avenue, west on Chicago Avenue to the point of beginning at Homan Avenue, and that part of the Thirty-Second Ward bounded by line described as follows: beginning at the southern boundary of the Thirty-Second Ward and its intersection with Wolcott Avenue, north on Wolcott Avenue to Beach Street, east on Beach Street to Ashland Avenue, north on Ashland Avenue to North Avenue, east on North Avenue to its intersection with the north branch of the Chicago River, south along the river to its intersection with Division Street, west on Division Street to the point of beginning at Wolcott Avenue, all in the city of Chicago.
District 20: The Twenty-Fifth Ward, that part of the First Ward lying to the south of Harrison Street, and that part of the Twenty-Second Ward lying to the east of Kedzie Avenue, all in the city of Chicago.
District 21: The Twenty-Fourth Ward, that part of the Twenty-Second Ward lying to the west of Kedzie Avenue, that part of the Twenty-Third Ward lying to the north of 47th Street, and that part of the Twenty-Ninth Ward lying to the south of Harrison Street and west of Hamlin Avenue, all in the city of Chicago.
District 22: The Second Ward, that part of the Third Ward lying to the north and east of a line described as follows: beginning at the western boundary of the Third Ward and its intersection with 49th Street, east on 49th Street to South Parkway, south on South Parkway to 51st Street, east on 51st Street to its in*151tersection with the eastern boundary of the Third Ward, and that part of the Fourth Ward lying to the north and east of a line described as follows: beginning at the western boundary of the Fourth Ward and its intersection with 46th Street, east on 46th Street to Woodlawn Avenue, south on Woodlawn Avenue to 47th Street, east on 47th Street to its intersection with Lake Michigan, all in the city of Chicago.
District 23: The Eleventh Ward, the Fourteenth Ward, that part of the Twelfth Ward lying to the north and east of a line described as follows: beginning at the eastern boundary of the Twelfth Ward and its intersection with 47th Street, west on 47th Street to Rockwell Street, north on Rockwell Street to Pershing Road, west on Pershing Road to its intersection with the western boundary of the Twelfth Ward, that part of the Sixteenth Ward lying to the north of 59th Street, and that part of the Twentieth Ward lying to the north of 59th Street and west of Wentworth Avenue, all in the city of Chicago.
District 24: The Fifth Ward, that part of the Fourth Ward lying to the south and west of a line described as follows: beginning at the western boundary of the Fourth Ward and its intersection with 46th Street, east on 46th Street to Wood-lawn Avenue, south on Woodlawn Avenue to 47th Street, east on 47th Street to its intersection with Lake Michigan, that part of the Seventh Ward lying to the north of 73rd Street, and that part of the Twentieth Ward bounded by a line described as follows: beginning at the northern boundary of the Twentieth Ward and its intersection with South Parkway, south on South Parkway to 55th Street, west on 55th Street to Prairie Avenue, south on Prairie Avenue to 63rd Street, east on 63rd Street to Cottage Grove Avenue, north on Cottage Grove Avenue to 51st Street, west on 51st Street to the point of beginning at South Parkway, all in the city of Chicago.
District 25: That' part of the Twelfth Ward lying to the south and west of a line described as follows: beginning at the eastern boundary of the Twelfth Ward and its intersection with 47th Street, west on 47th Street to Rockwell Street, north on Rockwell Street to Pershing Road, west on Pershing Road to its intersection with the western boundary of the Twelfth Ward, that part of the Thirteenth Ward lying to the east of Western Avenue, that part of the Fifteenth Ward lying to the north and east of a line described as follows: beginning at the southern boundary of the Fifteenth Ward and its intersection with Western Avenue, north on Western Avenue to 63rd Street, west on 63rd Street to California Avenue, north on California Avenue to 55th Street, west on 55th Street to its intersection with the western boundary of the Fifteenth Ward, those portions of the Sixteenth Ward bounded by a line described as follows: beginning at the northern boundary of the Sixteenth Ward and its intersection with Ashland Avenue, south on Ashland Avenue to 71st Street, east on 71st Street to Morgan Street, south on Morgan Street to 75th Street, west on 75th Street to Ashland Avenue, north on Ashland Avenue to Marquette Road, west on Marquette Road to Damen Avenue, north or Damen Avenue to 59th Street, east or. 59th Street to the point of beginning at Ashland Avenue, that part of the Eighteenth Ward lying to the east of Western Avenue, that part of the Nineteenth Ward bounded by a line described as follows: beginning at the northern boundary of the Nineteenth Ward and its intersection with Western Avenue, south on Western Avenue to 97th Street, east on 97th Street to Oakley Avenue, north on Oakley Avenue to 87th Street, west on 87th Street to the point of beginning at Western Avenue, and that part of the Twenty-Third Ward bounded by a line described as follows: beginning at the eastern boundary of the Twenty-Third Ward and its intersection with 47th Street, west on 47th Street to Laramie Avenue, south on Laramie Avenue to 51st Street, west on 51st Street to Central Avenue, south on Central Avenue to 55th *152Street, east on 55th Street to Pulaski Road, north on Pulaski Road to the point of beginning at 47th Street, all in the city of Chicago.
District 26: That part of the Third Ward lying to the south of 49th Street and west of South Parkway, that part of the Sixth Ward bounded by a line described as follows: beginning at the western boundary of the Sixth Ward and its intersection with Marquette Road, east on Marquette Road to South Park Avenue, south on South Park Avenue to 71st Street, east on 71st Street to Cottage Grove Avenue, south on Cottage Grove Avenue to 75th Street, west on 75th Street to State Street, north on State Street to the point of beginning at Marquette Road, that part of the Sixteenth Ward bounded by a line described as follows: beginning at the intersection of 59th Street and Halsted Street, west on 59th Street to Ashland Avenue, south on Ashland Avenue to 71st Street, east on 71st Street to Morgan Street, north on Morgan Street to 63rd Street, east on 63rd Street to Halsted Street, north on Halsted Street to the point of beginning at 59th Street, that part of the Seventeenth Ward lying to the north of a line described as follows: beginning at the western boundary of the Seventeenth Ward and its intersection with 76th Street, east on 76th Street to Wallace Street, north on Wallace Street to 75th Street, east on 75th Street to its intersection with the eastern boundary of the Seventeenth Ward and that part of the Twentieth Ward bounded by a line described as follows: beginning at the northern boundary of the Twentieth Ward and its intersection with South Parkway, south on South Parkway to 55th Street, west on 55th Street to Prairie Avenue, south on Prairie Avenue to 63rd Street, west on 63rd Street to Halsted Street, north on Halsted Street to 59th Street, east on 59th Street to Wentworth Avenue, north on Wentworth Avenue to 51st Street, east on 51st Street to the point of beginning at South Parkway, all in the city of Chicago.
District 27: That part of the Thirteenth Ward lying to the west of Western Avenue, that part of the Fifteenth Ward lying to the south and west of a line described as follows: beginning at the southern boundary of the Fifteenth Ward and its intersection with Western Avenue, north on Western Avenue to 63rd Street, west on 63rd Street to California Avenue, north on California Avenue to 55th Street, west on 55th Street to its intersection with the western boundary of the Fifteenth Ward, that part of the Eighteenth Ward lying to the west of Western Avenue, and that part of the Twenty-Third Ward lying to the west and south of a line described as follows: beginning at the intersection of 51st Street and Central Avenue, south along Central Avenue to its intersection with 55th Street, east along 55th Street to its intersection with Cicero Avenue, all in the city of Chicago.
District 28: That part of the Ninth Ward lying to the west of a line described as follows: beginning at the northern boundary of the Ninth Ward and its intersection with South Park Avenue, south on South Park Avenue to 107th Street, east on 107th Street to Cottage Grove Avenue, southwest on Cottage Grove Avenue to 115th Street, west on 115th Street to State 'Street, south on State Street to its intersection with the southern boundary of the Ninth Ward, all of the Nineteenth Ward except that part lying north of 97th Street and west of Oakley Avenue, and that part of the Twenty-First Ward lying to the south of 99th Street, all in the city of Chicago.
District 29: Those portions of the Sixth Ward bounded by a line described as follows: beginning at the intersection of 65th Street and Stony Island Avenue, south on Stony Island Avenue to 73rd Street, west on 73rd Street to Cottage Grove Avenue, south on Cottage Grove Avenue to 79th Street, west on 79th Street to State Street, north on State Street to 75th Street, east on 75th Street to Cottage Grove Avenue, north on Cottage Grove Avenue to 71st Street, west *153on 71st Street to South Park Avenue, north on South Park Avenue to Marquette Road, west on Marquette Road to State Street, north on State Street to 63rd Street, east on 63rd Street to Cottage Grove Avenue, south on Cottage Grove Avenue to 65th Street, east on 65th Street to the point of beginning at Stony Island Avenue, that part of the Eighth Ward lying to the west of a line described as follows: beginning at the intersection of 75th Street and Jeffery Boulevard, south on Jeffery Boulevard to 79th Street, west on 79th Street to Stony Island Avenue, south on Stony Island Avenue to its intersection with the southern boundary of the Eighth Ward, that part of the Seventeenth Ward lying to the south of a line described as follows: beginning at the western boundary of the Seventeenth Ward and its intersection with 76th Street, east on 76th Street to Wallace Avenue, north on Wallace Avenue to 75th Street, east on 75th Street to its intersection with the eastern boundary of the Seventeenth Ward, and that part of the Twenty-First Ward lying to the north of 99th Street, all in the city of Chicago.
District 30: The Tenth Ward, that part of the Seventh Ward lying to the south of 73rd Street, that part of the Eighth Ward lying to the east and south of a line described as follows: beginning at the intersection of 77th Street and Jeffery Boulevard, south on Jeffery Boulevard to 79th Street, west on 79th Street to Stony Island Avenue, south on Stony Island Avenue to its intersection with 87th Street, and that part of the Ninth Ward lying to the east and south of a line described as follows: beginning at the intersection of Doty Avenue and 103rd Street, southwest on Doty Avenue to 107th Street, west on 107th Street to Cottage Grove Avenue, southwest on Cottage Grove Avenue to 115th Street, west on 115th Street to State Street, south on State Street to its intersection with the southern boundary of the Ninth Ward, all in the city of Chicago.

*154


*155Population Data por Senate Districts Outside Cook County

District No.


Population


Deviation from Norm (173,813)

81 181,876 + 4.6%
32 176,102 + 1.3%
33 170,644 — 1.8%
34 176,319 + 1.4%
35 185,528 + 6.7%
36 181,957 + 4.6%
37 177,734 + 2.3%
38 180,516 + 3.9%
39 174,452 + 0.4%
40 178,292 + 2.6%
41 174,682 + 0.5%
42 176,457 + 1.5%
43 176,377 + 1.5%
44 161,586 — 7.0%
45 184,540 + 6.2%
46 172,689 — 0.8%
47 167,069 — 3.7%
48 175,928 + 1.4%
49 183,110 + 5.3%
50 178,868 + 2.9%
51 175,017 + 0.7%
52 173,236 — 0.2%
53 180,428 + 3.9%
54 180,683 + 4.0%
55 171,271 — 1.5%
56 173,436 — 0.1%
57 180,335 + 3.8%
58 187,247 + 7.7%
Legal Descriptions por Senate Districts Other than Cook County
District SI: The townships of Antioch, Benton, Lake Villa, Libertyville, Newport, Shields, Warren, Waukegan, and Zion in Lake County.
District 32: The townships of Avon, Cuba, Deerfield, Ela, Fremont, Grant, Vernon, Wauconda, and West Deerfield in Lake County and the townships of Algonquin, Burton, Dorr, Greenwood, Hebron, McHenry, Nunda and Richmond in McHenry County.
District 33: The counties of Boone and DeKalb, the townships of Big Rock, Blackberry, Burlington, Campton, Dundee, Hampshire, Kaneville, Plato, Rut-land, Sugar Grove and Virgil in Kane County, the townships of Big Grove, Fox and Little Rock in Kendall County, the townships of Alden, Chemung, Coral, Dunham, Grafton, Hartland, Marengo, Riley, and Seneca in McHenry County and the townships of 'Burritt, Durand, Harlem, Harrison, Laona, Owen, Peca-tonica, Rockton, Roscoe, and Shirland in Winnebago County.
District 34: The townships of Cherry Valley, Rockford, Seward, and Winnebago in Winnebago County.
District 35: The counties of Carroll, JoDaviess, Ogle, Stephenson and White-side.
District 36: The counties of Bureau, Henry, Lee, and the townships of Adams, Dayton, Dimmick, Earl, Freedom, La Salle, Meriden, Mendota, Miller, Mission, Northville, Ophir, Ottawa, Rutland, Serena, Troy Grove, Utica, Wallace, and Waltham in La Salle County.
District 37: The counties of Livingston and McLean, and the townships of Allen, Brookfield, Bruce, Deer Park, Eagle, Eden, Fall River, Farm Ridge, Groveland, Grand Rapids, Hope, Manlius, Osage, Otter Creek, Peru, Richland, South Ottawa, and Vermilion in La Salle County.
District 38: The townships of Aurora, Batavia, Elgin, Geneva and St. Charles in Kane County and the townships of Bristol, Kendall, Lisbon, Naausajr, Os-wego and Seward in Kandall County.
District 39: The townships .of Addison, Bloomingdale, Naperville, Wayne, Winfield and York in Du Page County.
District 40: The townships of Downers Grove, Lisle, and Milton in Du Page County and the townships of Du Page, Lockport, Plainfield and Wheatland in Will County.
District 41: Grundy County and Will County, excepting the townships of Du Page, Lockport, Plainfield and Wheat-land in Will County.
District 42: The counties of Cass, Fulton, Knox, Mason, Menard, Warren and the townships of Brimfield, Elmwood, *156Hollis, Jubilee, Logan, Millbrook, Rose-field, Timber and Trivoli in Peoria County.
District 43: The counties of Henderson, Mercer and Rock Island.
District 44: The counties of Coles, Edgar and Vermilion.
District 45: Stark County and the townships of Akron, Chillicothe, Hallock, Kickapoo, Medina, Limestone, Prince-ville, Peoria, Peoria City, Radnor and Richwoods in Peoria County.
District 46: The counties of Ford, Iroquois, Kankakee, and the townships of Brown, Compromise, Condit, East Bend, Harwood, Kerr, Ludlow, Newcomb, and Rantoul in Champaign County.
District 47: The counties of De Witt, Douglas, Moultrie, and Piatt, and the townships of Ayers, Champaign, the Town of the City of Champaign, Colfax, Crittenden, Cunningham, Hensley, Mahomet, Ogden, Pesotum, Philo, Raymond, Sadorus, St. Joseph, Scott, Sidney, Somer, South Homer, Stanton, Tolono, and Urbana in Champaign County.
District 48: The counties of Logan, Marshall, Putnam, Tazewell and Wood-ford.
District 49: The counties of Morgan and Sangamon.
District 50: The counties of Christian, Macon and Shelby.
District 51: The counties of Bond, Clinton, Cumberland, Effingham, Fay-ette, Jasper, Marion and Montgomery.
District 52: The counties of Calhoun, Jersey and Macoupin, and the townships of Alhambra, Collinsville, Fort Russell, Foster, Hamel, Helvetia, Leef, Marine, Moro, New Douglas, Olive, Omphghent, Saline, and St. Jacob in Madison County, and the townships of Canteen, Caseyville, Englemann, Freeburg, Lebanon, Mas-coutah, O’Fallon and Shiloh Valley in St. Clair County.
District 53: The townships of Alton, Chouteau, Edwardsville, Granite City, Godfrey, Jarvis, Nameoki, Pin Oak, Venice, and Wood River in Madison County.
District 54: The townships of Belle-ville, Centreville, East St. Louis, St. Clair, Stites, and Stookey in St. Clair County.
District 55: The counties of Clark, Clay, Crawford, Edwards, Hamilton, Jefferson, Lawrence, Richland, Wabash and Wayne.
District 56: The counties of Alexander, Jackson, Monroe, Perry, Randolph, Union, and Washington, and the townships of Fayetteville, Lenzburg, Marissa, Millstadt, New Athens, Prairie du Long, Smithton, and Sugar Loaf in St. Clair County.
District 57: The counties of Franklin, Gallatin, Hardin, Johnson, Massac, Pope, Pulaski, Saline, White and Williamson.
District 58: The counties of Adams, Brown, Greene, Hancock, McDonough, Pike, Schuyler, and Scott.

*157